                                                                                                            FILED
-l          Case
             Case2:19-mj-00250-JHE
                  1:19-cr-00132-JB Document
                                    Document11 Filed
                                                Filed05/29/19
                                                      06/17/19 Page
                                                                Page11ofof22
                                                                                                2019 Jun-17 PM 12:31
                                                                                    FILED IN OPEN
                                                                                                U.S.COUHT
                                                                                                     DISTRICT COURT
                                                                                                       N.D. OF ALABAMA

                                                                                       l,,lAy z   g
 JAW                                                                                                  eOp
                       IN THE UNITED STATES DISTRICT COURT CHAHLES H. DIARD,
                                                                             JH.
                      FOR THE SOUTHERN DISTRICT OF ALABAMA               CLERK
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA                       J
                                                       CRIM. NO.      tl-ootl\.aB
                                                g
                                                       usAo No. 19R00219
 v                                              J


                                                J
                                                       VIOLATION:     18 USC S   922(d0)
                                                g
 KONTRELL MONTRE CRUMPTON


                                            INDICTMENT

 THE GRAND JURY CHARGES:

                                             COUNT ONE


        On or about November 15,2018, in the Southern District of Alabama, Southern Division,

 the defendant,

                                KONTRELL MONTRE CRIIMPTON

 possessed afuearm, to   wit,   a Glock model 19, serial number PFK286 and affecting interstate

 colrunerce, having previously been convicted of a crime punishable by imprisonment for a term

 exceeding one (1) year, to-wit: Burglary 3'd Degree on December 9,2016 in the Circuit Court of

 Madison County, Alabama, case number CC 2015-004258.00, and did so knowingly.

        In violation of Title 18, United States Code, Section 922(g)(l).


                                                A TRUE BILL



                                                FO      , LINITED               GRAND JURY
                                                SOUTHERN DISTRICT
           Case
            Case2:19-mj-00250-JHE
                 1:19-cr-00132-JB Document
                                   Document11 Filed
                                               Filed05/29/19
                                                     06/17/19 Page
                                                               Page22ofof22



RICHARD W. MOORE
LINITED STATES ATTORNEY
B



          WILSON
         United States Attomey




         C     TELLO
Assistant United States Attorney
Chief, Criminal Division               MAY 2019




                                         2
